



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. McNeil, 2016 ONCA 384

DATE: 20160519

DOCKET: C58111

MacPherson, Lauwers and Hourigan JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Douglas Joseph McNeil

Appellant

Joseph McNeil, acting in person (via videoconference)

Amy J. Ohler, duty counsel

Jessica Smith Joy, for the respondent

Heard: May 17, 2016

On appeal from the conviction entered on September 20,
    2013 and the sentence imposed on September 20, 2013 by Justice R.G. Selkirk of
    the Ontario Court of Justice.

ENDORSEMENT

[1]

The appellant pleaded guilty to robbery, two counts of dangerous
    driving, two counts of failing to stop for police, mischief, damaging a farmers
    fence, and breach of probation. Justice Selkirk of the Superior Court of
    Justice sentenced the appellant to 60 months less eight months credit for
    pre-trial custody on the robbery charge, 24 months consecutive on one of the
    dangerous driving charges, and varying amounts of time, all concurrent, on the
    other charges. Thus the global sentence was 76 months.

[2]

The appellant appeals his sentence. He contends that the sentencing
    judge did not take sufficient account of relevant mitigating factors, especially
    the mental health issues he has faced for most of his life.

[3]

We do not accept this submission. The sentencing judge specifically
    referred to the appellants mental health history, including two psychiatric
    reports in 2012 and 2013 and a discharge summary from the Brockville Mental
    Health Unit in 2012.

[4]

In addition, we observe that the circumstances of the robbery were
    horrific. After engaging in a long drive in a stolen car, with an on and off
    again police pursuit, the appellant arrived at the residence of an elderly
    couple he did not know. When the 78 year old man opened the door, the appellant
    sucker-punched him in the face. He then pushed the victims wife aside as he
    entered the house. When the elderly man got up, the appellant punched him a
    second time, knocking him down again. The appellant took the mans wallet and
    car keys. He then punched the man a third time, again knocking him to the
    floor. The appellant drove off in the mans pick-up truck.

[5]

At the time of sentencing, the appellant was 26 years old. Yet he had
    accumulated about 60 criminal convictions over a 13 year period. The sentencing
    judge said: It is clear that addiction and anger management are the driving
    forces behind Mr. McNeils criminality. This has been so for many years.

[6]

In light of the appellants long and unrelenting criminal history and
    the circumstances of the offences, especially the home invasion robbery, we do
    not think that the sentence imposed by the sentencing judge was too harsh. In
    particular, we agree with the sentencing judges comment about one of the
    aggravating factors in this case:

It is also aggravating that Mr. McNeil met Mr. Bourdon with a
    punch to the face before Mr. Bourdon had any opportunity to comply with any
    demand made by Mr. McNeil. In other words, the violence imposed on Mr. Bourdon
    was for no reason, it was gratuitous and unnecessary. It is aggravating that
    Mr. Bourdon was 78 at the time and in no position to resist. This is even more
    true of Mrs. Bourdon.

[7]

However, we would vary the sentence in two minor respects.

[8]

First, the sentencing judge gave credit of 1.5:1 for some of the
    appellants pre-trial custody and 1:1 for 110 days of pre-trial custody. In
    light of the subsequent decision in
R. v. Summers
, 2014 SCC 26, the
    Crown acknowledges, and we agree, that the proper credit for this second period
    of pre-trial custody should also have been calculated on a 1.5:1 basis, thereby
    increasing the credit for this period from 110 days to 165 days.

[9]

Second, the appellant asks that we vary the terms of the ancillary order
    made by the trial judge under s. 743.21 of the
Criminal Code
prohibiting him from communicating directly or indirectly with Kayla Dutfield,
    the appellants partner and co-accused.

[10]

Ms. Dutfield was convicted of offences relating to the same events as
    those that led to the appellants charges. She too has a non-communication
    order (with the appellant) as part of her sentence. Her sentence will be fully
    served on November 25, 2016 and her non-communication order will expire.

[11]

The appellants warrant expiry is several years later. He is currently
    incarcerated in the Atlantic Institution in Renous, New Brunswick. He requests
    that he be permitted to communicate with Ms. Dutfield after her non-communication
    order expires. Ms. Dutfield sent the court a letter expressing her strong
    desire to communicate with the appellant who she regards as her common law
    husband. The appellant read a similar letter during the videoconference
    hearing.

[12]

We accede to their joint request. They are 28 and 24 years old and have
    been partners since 2010. Ms. Dutfield says that she wants to help the
    appellant turn his life around. She says:

Neither of us can change what we did. The
ONLY
thing we can do is change the people we once were.
    I am proof that its possible to change and better myself.

[13]

We are inclined to give the appellant and Ms. Dutfield the opportunity
    to help each other achieve this goal.

[14]

Finally, we observe that the sentencing judge noted that in the past the
    appellant had not been amenable to obtaining professional assistance. At the
    hearing earlier this week, the appellant said that he recognized that he had
    serious problems and, accordingly, he would like professional assistance,
    including communication with mental health professionals. We regard this as a
    potentially positive development and draw it to the attention of the relevant
    prison authorities.

[15]

The appeal is allowed, but only to this limited extent:

(1)

The appellants sentence is reduced by 55 days on the basis of a new
    calculation of credit for pre-trial custody; and

(2)

The component of the sentence imposing a non-communication order with
    Kayla Dutfield remains in effect subject to the following exception: after
    November 25, 2016, if Kayla Dutfield files a written but revocable consent with
    the appropriate authorities, the appellant may communicate with her.

J.C. MacPherson J.A.

P. Lauwers J.A.

C.W. Hourigan J.A.


